

115 HR 1155 IH: Uyghur Forced Labor Prevention Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1155IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. McGovern (for himself, Mr. Smith of New Jersey, Mr. Suozzi, Mrs. Hartzler, Mr. Malinowski, Mr. Gallagher, and Ms. Wexton) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Ways and Means, the Judiciary, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLEnsuring that goods made with forced labor in the Xinjiang Uyghur Autonomous Region of the People’s Republic of China do not enter the United States market, and for other purposes.1.Short titleThis Act may be cited as the Uyghur Forced Labor Prevention Act.2.FindingsCongress finds the following:(1)In the Xinjiang Uyghur Autonomous Region of China, the Government of the People’s Republic of China has, since 2017, arbitrarily detained as many as 1.8 million Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups in a system of extrajudicial mass internment camps, in addition to arbitrarily detaining many in formal prisons and detention centers, and has subjected detainees to forced labor, torture, political indoctrination, and other severe human rights abuses.(2)Forced labor exists within the Xinjiang Uyghur Autonomous Region’s system of mass internment camps, and throughout the region, and is confirmed by the testimony of former camp detainees, satellite imagery, official media reports, publicly available documents, official statements, and official leaked documents from the Government of the People’s Republic of China as part of a targeted campaign of repression of Muslim ethnic minorities.(3)In addition to reports from researchers and civil society groups documenting evidence that many factories and other suppliers in the Xinjiang Uyghur Autonomous Region are exploiting forced labor, the Department of Commerce’s Bureau of Industry and Security on July 22, 2020, added eleven entities to the entity list after determining the entities had been implicated in human rights violations and abuses in the implementation of China’s campaign of repression, mass arbitrary detention, forced labor and high-technology surveillance against Uyghurs, Kazakhs, and other members of Muslim minority groups in the Xinjiang Uyghur Autonomous Region. (4)Audits and efforts to vet products and supply chains in the Xinjiang Uyghur Autonomous Region are unreliable due to the extent forced labor has been integrated into the regional economy, the mixing of involuntary labor with voluntary labor, the inability of witnesses to speak freely about working conditions given government surveillance and coercion, and the incentive of government officials to conceal government-sponsored forced labor. (5)The Department of State’s June 2020 Trafficking in Persons Report found that Authorities offer subsidies incentivizing Chinese companies to open factories in close proximity to the internment camps, and to receive transferred detainees at satellite manufacturing sites in other provinces. Local governments receive additional funds for each inmate forced to work in these sites at a fraction of minimum wage or without any compensation..(6)U.S. Customs and Border Protection has issued 11 Withhold Release Orders on products suspected to be produced with prison or forced labor in the Xinjiang Uyghur Autonomous Region. Products subject to the Withhold Release Orders include all cotton, cotton products, tomatoes, and tomato products as well as certain garments, hair products, apparel, computer parts, and other products. (7)In its 2019 Annual Report, the Congressional-Executive Commission on China (CECC) found that products reportedly produced with forced labor by current and former mass internment camp detainees included textiles, electronics, food products, shoes, tea, and handicrafts.(8)Reports in 2020 indicated that, in recent years, People’s Republic of China Government authorities had organized a labor training and transfer system on a mass scale. Under this system, hundreds of thousands of rural residents of the Tibet Autonomous Region participated in military-style training, ideological education, and vocational training before being transferred to job postings in the Tibetan Autonomous Region or elsewhere in China. The similarity of the Tibet Autonomous Region system to that in the Xinjiang Uyghur Autonomous Region raised fears that coercive practices or rights abuses may be taking place in the Tibet Autonomous Region.(9)Section 307 of the Tariff Act of 1930 (19 U.S.C. 1307) states that it is illegal to import into the United States goods, wares, articles, and merchandise mined, produced, or manufactured wholly or in part by forced labor. Such merchandise is subject to exclusion or seizure and may lead to criminal investigation of the importer.(10)The policies of the Government of the People’s Republic of China are in contravention of international human rights instruments signed by that government, including—(A)the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights, which the People’s Republic of China has signed but not yet ratified;(B)the International Covenant on Economic, Social, and Cultural Rights, ratified by the People’s Republic of China in 2001; and(C)the United Nations Protocol to Prevent, Suppress and Punish Trafficking in Persons, Especially Women and Children (Palermo Protocol), to which the People’s Republic of China has been a state party since February 2010.3.Statement of policyIt is the policy of the United States—(1)to prohibit the import of all goods, wares, articles, or merchandise mined, produced, or manufactured, wholly or in part, by forced labor from the People’s Republic of China and particularly any such goods, wares, articles, or merchandise produced in the Xinjiang Uyghur Autonomous Region of China; (2)to encourage the international community to reduce the import of any goods made with forced labor from the People’s Republic of China, particularly those goods mined, manufactured, or produced in the Xinjiang Uyghur Autonomous Region;(3)to coordinate with Mexico and Canada to effectively implement Article 23.6 of the United States-Mexico-Canada Agreement to prohibit the importation of goods produced in whole or in part by forced or compulsory labor, which includes goods produced in whole or in part by forced or compulsory labor in the People’s Republic of China;(4)to actively work to prevent, publicly denounce, and end human trafficking as a horrific assault on human dignity and to restore the lives of those affected by human trafficking, a modern form of slavery; (5)to regard the prevention of atrocities as in its national interest, including efforts to prevent torture, enforced disappearances, severe deprivation of liberty, including mass internment, arbitrary detention, and widespread and systematic use of forced labor, and persecution targeting any identifiable ethnic or religious group; and(6)to address gross violations of human rights in the Xinjiang Uyghur Autonomous Region through bilateral diplomatic channels and multilateral institutions where both the United States and the People’s Republic of China are members and with all the authorities available to the United States Government, including visa and financial sanctions, export restrictions, and import controls.4.Prohibition on importation of goods made in the Xinjiang Uyghur Autonomous Region(a)In generalExcept as provided in subsection (b), all goods, wares, articles, and merchandise mined, produced, or manufactured wholly or in part in the Xinjiang Uyghur Autonomous Region of China, or by persons working with the Xinjiang Uyghur Autonomous Region government for purposes of the poverty alleviation program or the pairing-assistance program which subsidizes the establishment of manufacturing facilities in the Xinjiang Uyghur Autonomous Region, shall be deemed to be goods, wares, articles, and merchandise described in section 307 of the Tariff Act of 1930 (19 U.S.C. 1307) and shall not be entitled to entry at any of the ports of the United States.(b)ExceptionThe prohibition described in subsection (a) shall not apply if the Commissioner of U.S. Customs and Border Protection—(1)determines, by clear and convincing evidence, that any specific goods, wares, articles, or merchandise described in subsection (a) were not produced wholly or in part by convict labor, forced labor, or indentured labor under penal sanctions; and(2)submits to the appropriate congressional committees and makes available to the public a report that contains such determination.(c)Effective dateThis section shall take effect on the date that is 120 days after the date of the enactment of this Act.5.Enforcement strategy to address forced labor in the Xinjiang Uyghur Autonomous Region(a)In generalNot later than 120 days after the date of the enactment of this Act, the Forced Labor Enforcement Task Force, established under section 741 of the United States-Mexico-Canada Agreement Implementation Act (19 U.S.C. 4681), shall submit to the appropriate congressional committees a report that contains an enforcement strategy to effectively address forced labor in the Xinjiang Uyghur Autonomous Region of China or products made by Uyghurs, Kazakhs, Kyrgyz, Tibetans, or members of other persecuted groups through forced labor in any other part of the People’s Republic of China. The enforcement strategy shall describe the specific enforcement plans of the United States Government regarding—(1)goods, wares, articles, and merchandise described in section 4(a) that are imported into the United States directly from the Xinjiang Uyghur Autonomous Region or made by Uyghurs, Kazakhs, Kyrgyz, Tibetans, or members of other persecuted groups in any other part of the People’s Republic of China; (2)goods, wares, articles, and merchandise described in section 4(a) that are imported into the United States from the People’s Republic of China and are mined, produced, or manufactured in part in the Xinjiang Uyghur Autonomous Region or by persons working with the Xinjiang Uyghur Autonomous Region government or the Xinjiang Production and Construction Corps for purposes of the poverty alleviation program or the pairing-assistance program; and(3)goods, wares, articles, and merchandise described in section 4(a) that are imported into the United States from third countries and are mined, produced, or manufactured in part in the Xinjiang Uyghur Autonomous Region or by persons working with the Xinjiang Uyghur Autonomous Region government or the Xinjiang Production and Construction Corps for purposes of the poverty alleviation program or the pairing-assistance program.(b)Matters To be includedThe strategy required by subsection (a) shall include the following:(1)A description of the actions taken by the United States Government to address forced labor in the Xinjiang Uyghur Autonomous Region under section 307 of the Tariff Act of 1930 (19 U.S.C. 1307), including a description of all Withhold Release Orders issued, goods detained, and fines issued.(2)A list of products made wholly or in part by forced or involuntary labor in the Xinjiang Uyghur Autonomous Region or made by Uyghurs, Kazakhs, Kyrgyz, Tibetans, or members of other persecuted groups in any other part of the People’s Republic of China, and a list of businesses that sold products in the United States made wholly or in part by forced or involuntary labor in the Xinjiang Uyghur Autonomous Region or made by Uyghurs, Kazakhs, Kyrgyz, Tibetans, or members of other persecuted groups in any other part of the People’s Republic of China.(3)A list of facilities and entities, including the Xinjiang Production and Construction Corps, that source material from the Xinjiang Uyghur Autonomous Region or by persons working with the Xinjiang Uyghur Autonomous Region government or the Xinjiang Production and Construction Corps for purposes of the poverty alleviation program or the pairing-assistance program, a plan for identifying additional such facilities and entities, and facility- and entity-specific enforcement plans, including issuing specific Withhold Release Orders to support enforcement of section 4, with regard to each listed facility or entity.(4)A list of high-priority sectors for enforcement, which shall include cotton, tomatoes, polysilicon, and a sector-specific enforcement plan for each high-priority sector.(5)A description of the additional resources necessary for U.S. Customs and Border Protection to effectively implement the enforcement strategy.(6)A plan to coordinate and collaborate with appropriate nongovernmental organizations and private sector entities to discuss the enforcement strategy for products made in the Xinjiang Uyghur Autonomous Region.(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex, if necessary.(d)UpdatesThe Forced Labor Enforcement Task Force shall provide briefings to the appropriate congressional committees on a quarterly basis and, as applicable, on any updates to the strategy required by subsection (a) or any additional actions taken to address forced labor in the Xinjiang Uyghur Autonomous Region, including actions described in this Act.(e)SunsetThis section shall cease to have effect on the earlier of—(1)the date that is 8 years after the date of the enactment of this Act; or(2)the date on which the President submits to the appropriate congressional committees a determination that the Government of the People’s Republic of China has ended mass internment, forced labor, and any other gross violations of human rights experienced by Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region.6.Determination relating to crimes against humanity or genocide in the Xinjiang Uyghur Autonomous Region(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall—(1)determine if the practice of forced labor or other crimes against Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region of China can be considered systematic and widespread and therefore constitutes crimes against humanity or constitutes genocide as defined in subsection (a) of section 1091 of title 18, United States Code; and(2)submit to the appropriate congressional committees and make available to the public a report that contains such determination.(b)FormThe report required by subsection (a)—(1)shall be submitted in unclassified form but may include a classified annex, if necessary; and(2)may be included in the report required by section 7.7.Diplomatic strategy to address forced labor in the Xinjiang Uyghur Autonomous Region(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the heads of other appropriate Federal departments and agencies, shall submit to the appropriate congressional committees a report that contains a United States strategy to promote initiatives to enhance international awareness of and to address forced labor in the Xinjiang Uyghur Autonomous Region of China.(b)Matters To be includedThe strategy required by subsection (a) shall include—(1)a plan to enhance bilateral and multilateral coordination, including sustained engagement with the governments of United States partners and allies, to end forced labor of Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region; (2)public affairs, public diplomacy, and counter-messaging efforts to promote awareness of the human rights situation, including forced labor in the Xinjiang Uyghur Autonomous Region; and(3)opportunities to coordinate and collaborate with appropriate nongovernmental organizations and private sector entities to raise awareness about forced labor made products from the Xinjiang Uyghur Autonomous Region and to provide assistance to Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups, including those formerly detained in mass internment camps in the region. (c)Additional matters To be includedThe report required by subsection (a) shall also include—(1)to the extent practicable, a list of—(A)entities in the People’s Republic of China or affiliates of such entities that directly or indirectly use forced or involuntary labor in the Xinjiang Uyghur Autonomous Region; and(B)Foreign persons that acted as agents of the entities or affiliates of entities described in subparagraph (A) to import goods into the United States; and(2)a description of actions taken by the United States Government to address forced labor in the Xinjiang Uyghur Autonomous Region under existing authorities, including—(A)the Trafficking Victims Protection Act of 2000 (Public Law 106–386; 22 U.S.C. 7101 et seq.); (B)the Elie Wiesel Genocide and Atrocities Prevention Act of 2018 (Public Law 115–441; 22 U.S.C. 2656 note); and (C)the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note).(d)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex, if necessary. (e)UpdatesThe Secretary of State shall include any updates to the strategy required by subsection (a) in the annual Trafficking in Persons report required by section 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)).(f)SunsetThis section shall cease to have effect the earlier of—(1)the date that is 8 years after the date of the enactment of this Act; or(2)the date on which the President submits to the appropriate congressional committees a determination that the Government of the People’s Republic of China has ended mass internment, forced labor, and any other gross violations of human rights experienced by Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region.8.Imposition of sanctions relating to forced labor in the Xinjiang Uyghur Autonomous Region(a)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, and not less frequently than annually thereafter, the President shall submit to the appropriate congressional committees a report that identifies each foreign person, including any official of the Government of the People’s Republic of China, that the President determines—(A)knowingly engages in, is responsible for, or facilitates the forced labor of Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region of China; and(B)knowingly engages in, contributes to, assists, or provides financial, material or technological support for efforts to contravene United States law regarding the importation of forced labor goods from the Xinjiang Uyghur Autonomous Region.(2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.(b)Imposition of sanctionsThe President shall impose the sanctions described in subsection (c) with respect to each foreign person identified in the report required under subsection (a)(1).(c)Sanctions describedThe sanctions described in this subsection are the following:(1)Asset blockingThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of a foreign person identified in the report required under subsection (a)(1) if such property and interests in property—(A)are in the United States; (B)come within the United States; or (C)come within the possession or control of a United States person.(2)Ineligibility for visas, admission, or parole(A)Visas, admission, or paroleAn alien described in subsection (a)(1) is—(i)inadmissible to the United States; (ii)ineligible to receive a visa or other documentation to enter the United States; and (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.). (B)Current visas revoked(i)In generalAn alien described in subsection (a)(1) is subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued. (ii)Immediate effectA revocation under clause (i) shall—(I)take effect immediately; and (II)automatically cancel any other valid visa or entry documentation that is in the alien’s possession.(d)Implementation; penalties(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.(2)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a foreign person that violates, attempts to violate, conspires to violate, or causes a violation of paragraph (1) to the same extent that such penalties apply to a person that commits an unlawful act described in subsection (a) of such section 206.(e)WaiverThe President may waive the application of sanctions under this section with respect to a foreign person identified in the report required under subsection (a)(1) if the President determines and certifies to the appropriate congressional committees that such a waiver is in the national interest of the United States.(f)Exceptions(1)Exception for intelligence activitiesSanctions under this section shall not apply to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States.(2)Exception to comply with international obligations and for law enforcement activitiesSanctions under subsection (c)(2) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary—(A)to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations; or (B)to carry out or assist law enforcement activity in the United States.(g)Termination of sanctionsThe President may terminate the application of sanctions under this section with respect to a foreign person if the President determines and reports to the appropriate congressional committees not less than 15 days before the termination takes effect that—(1)information exists that the person did not engage in the activity for which sanctions were imposed; (2)the person has been prosecuted appropriately for the activity for which sanctions were imposed; (3)the person has credibly demonstrated a significant change in behavior, has paid an appropriate consequence for the activity for which sanctions were imposed, and has credibly committed to not engage in an activity described in subsection (a)(1) in the future; or(4)the termination of the sanctions is in the national security interests of the United States.(h)SunsetThis section, and any sanctions imposed under this section, shall terminate on the date that is 5 years after the date of the enactment of this Act.(i)Definitions of admission; admitted; alienIn this section, the terms admission, admitted, and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101). 9.Disclosures to the Securities and Exchange Commission of certain activities related to the Xinjiang Uyghur Autonomous Region(a)Policy StatementIt is the policy of the United States to protect American investors, through stronger disclosure requirements, alerting them to the presence of Chinese and other companies complicit in gross violations of human rights in United States capital markets, including American and foreign companies listed on United States exchanges that enable the mass internment and population surveillance of Uyghurs, Kazakhs, Kyrgyz, and other Muslim minorities and source products made with forced labor in the Xinjiang Uyghur Autonomous Region of China. Such involvements represent clear, material risks to the share values and corporate reputations of certain of these companies and hence to prospective American investors, particularly given that the United States Government has employed sanctions and export restrictions to target individuals and entities contributing to human rights abuses in the People’s Republic of China.(b)Disclosure of certain activities relating to the Xinjiang Uyghur Autonomous Region(1)In generalSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following new subsection:(s)Disclosure of certain activities relating to the Xinjiang Uyghur Autonomous Region(1)In generalEach issuer required to file an annual or quarterly report under subsection (a) shall disclose in that report the information required by paragraph (2) if, during the period covered by the report, the issuer or any affiliate of the issuer—(A)knowingly engaged in an activity with an entity or the affiliate of an entity engaged in creating or providing technology or other assistance to create mass population surveillance systems in the Xinjiang Uyghur Autonomous Region of China, including any entity included on the Department of Commerce’s Entity List in the Xinjiang Uyghur Autonomous Region;(B)knowingly engaged in an activity with an entity or an affiliate of an entity building and running detention facilities for Uyghurs, Kazakhs, Kyrgyz, and other members of Muslim minority groups in the Xinjiang Uyghur Autonomous Region;(C)knowingly engaged in an activity with an entity or an affiliate of an entity described in section 7(c)(1) of the Uyghur Forced Labor Prevention Act, including—(i)any entity engaged in the pairing-assistance program which subsidizes the establishment of manufacturing facilities in the Xinjiang Uyghur Autonomous Region; or(ii)any entity for which the Department of Homeland Security has issued a Withhold Release Order under section 307 of the Tariff Act of 1930 (19 U.S.C. 1307); or(D)knowingly conducted any transaction or had dealings with—(i)any person the property and interests in property of which were sanctioned by the Secretary of State for the detention or abuse of Uyghurs, Kazakhs, Kyrgyz, or other members of Muslim minority groups in the Xinjiang Uyghur Autonomous Region;(ii)any person the property and interests in property of which are sanctioned pursuant to the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note); or(iii)any person or entity responsible for, or complicit in, committing atrocities in the Xinjiang Uyghur Autonomous Region.(2)Information required(A)In generalIf an issuer described under paragraph (1) or an affiliate of the issuer has engaged in any activity described in paragraph (1), the information required by this paragraph is a detailed description of each such activity, including—(i)the nature and extent of the activity;(ii)the gross revenues and net profits, if any, attributable to the activity; and(iii)whether the issuer or the affiliate of the issuer (as the case may be) intends to continue the activity.(B)ExceptionThe requirement to disclose information under this paragraph shall not include information on activities of the issuer or any affiliate of the issuer activities relating to—(i)the import of manufactured goods, including electronics, food products, textiles, shoes, and teas, that originated in the Xinjiang Uyghur Autonomous Region; or(ii)manufactured goods containing materials that originated or are sourced in the Xinjiang Uyghur Autonomous Region. (3)Notice of disclosuresIf an issuer reports under paragraph (1) that the issuer or an affiliate of the issuer has knowingly engaged in any activity described in that paragraph, the issuer shall separately file with the Commission, concurrently with the annual or quarterly report under subsection (a), a notice that the disclosure of that activity has been included in that annual or quarterly report that identifies the issuer and contains the information required by paragraph (2).(4)Public disclosure of informationUpon receiving a notice under paragraph (3) that an annual or quarterly report includes a disclosure of an activity described in paragraph (1), the Commission shall promptly—(A)transmit the report to—(i)the President;(ii)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and(iii)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and(B)make the information provided in the disclosure and the notice available to the public by posting the information on the Internet website of the Commission.(5)InvestigationsUpon receiving a report under paragraph (4) that includes a disclosure of an activity described in paragraph (1), the President shall—(A)make a determination with respect to whether any investigation is needed into the possible imposition of sanctions under the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note) or section 8 of the Uyghur Forced Labor Prevention Act or whether criminal investigations are warranted under statutes intended to hold accountable individuals or entities involved in the importation of goods produced by forced labor, including under section 545, 1589, or 1761 of title 18, United States Code; and(B)not later than 180 days after initiating any such investigation, make a determination with respect to whether a sanction should be imposed or criminal investigations initiated with respect to the issuer or the affiliate of the issuer (as the case may be).(6)Atrocities definedIn this subsection, the term atrocities has the meaning given the term in section 6(2) of the Elie Wiesel Genocide and Atrocities Prevention Act of 2018 (Public Law 115–441; 22 U.S.C. 2656 note)..(c)SunsetSection 13(s) of the Securities Exchange Act of 1934, as added by subsection (b), is repealed on the earlier of—(1)the date that is 8 years after the date of the enactment of this Act; or(2)the date on which the President submits to the appropriate congressional committees a determination that the Government of the People’s Republic of China has ended mass internment, forced labor, and any other gross violations of human rights experienced by Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region.(d)Effective dateThe amendment made by subsection (b) shall take effect with respect to reports required to be filed with the Securities and Exchange Commission after the date that is 180 days after the date of the enactment of this Act.10.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives; and(B)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Finance of the Senate.(2)AtrocitiesThe term atrocities has the meaning given the term in section 6(2) of the Elie Wiesel Genocide and Atrocities Prevention Act of 2018 (Public Law 115–441; 22 U.S.C. 2656 note).(3)Crimes against humanityThe term crimes against humanity includes, when committed as part of a widespread or systematic attack directed against any civilian population, with knowledge of the attack—(A)murder;(B)deportation or forcible transfer of population;(C)torture;(D)extermination;(E)enslavement;(F)rape, sexual slavery, or any other form of sexual violence of comparable severity;(G)persecution against any identifiable group or collectivity on political, racial, national, ethnic, cultural, religious, gender, or other grounds that are universally recognized as impermissible under international law; and(H)enforced disappearance of persons.(4)Forced laborThe term forced labor has the meaning given the term in section 307 of the Tariff Act of 1930 (19 U.S.C. 1307).(5)Foreign personThe term foreign person means a person that is not a United States person. (6)PersonThe term person means an individual or entity.(7)Mass population surveillance systemThe term mass population surveillance system means installation and integration of facial recognition cameras, biometric data collection, cell phone surveillance, and artificial intelligence technology with the Sharp Eyes and Integrated Joint Operations Platform or other technologies that are used by Chinese security forces for surveillance and big-data predictive policing.(8)United States personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or (B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity.